Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “communication unit”, “receiver unit”, “analysis unit”, “calculation unit” in claims 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to storage medium.
 The broadest reasonable interpretation (BRI) of storage medium/machine/computer readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non- statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 9-10, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Hubner et al US 2013/0162781(hereinafter Hubner)

Regarding claim1, Hubner discloses a method of calculating camera parameters at a server for 3-dimensional information acquisition, the method comprising: receiving image information of a dynamic object moving at a particular speed from at least two or more camera devices([0019-0021], [0044], received content); checking each set of location information of the dynamic object included in the image information received from each camera device at the same time([0044], location/position information associated with  an image); and calculating camera parameters representing a relationship between the camera devices by using at least a portion of each set of the checked location information as a corresponding point([0044], the relative distance of cameras to one another  determined based on the received content)

Regarding claim2, Hubner disclose the method of calculating camera parameters according to claim 1, wherein the checking of the location information of the dynamic object comprises: extracting an image corresponding to the same timeframe each set of the image information ([0014], [0024], [0036], images captured by multiple cameras simultaneously); and checking plane coordinate information of an region in which the dynamic object is present in each of the extracted images([0044], coordinate data).

([0044], the relative distance of cameras to one another determined based on the received content).

Regarding claim9, Hubner discloses a server configured to calculate camera parameters for 3-dimensional information acquisition, the server comprising: a communication unit ([0035], fig. 2 communication interface 213); a image information receiver unit configured to receive image information of dynamic object moving at a particular speed via the communication unit from at least two or more camera devices([0035], communication interface 23  receiving image /content, fig. 2); a image analysis unit configured to check each set of location information of the dynamic object included in the image information received from each camera device at the same time([0044], coordinate data); and a parameter calculation unit configured to calculate camera parameters representing a relationship between the camera devices by using at least a portion of each set of the checked location information as a corresponding point ([0044], the relative distance of cameras to one another determined  by comparison module 205, based on the received content, fig. 2).
Claim10 is rejected for similar reason as described in claim2 above.
Claim12 is rejected for similar reason as described in claim5 above.
Claim13 is rejected for similar reason as described in claim1 above
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim3 is rejected under 35 U.S.C. 103 as being unpatentable over Hubner  as applied to claims1-2, 5, 9-10, 12-13  above, and further in view of Damstra et al US 2018/0270427(hereinafter Damstra).

Regarding claim3, Hubner teaches all the limitations of claim1 above but does not teach the image information includes a ball thrown in a pitching practice space as the dynamic object. Damstra teaches image information includes a ball thrown in a pitching practice space as the dynamic object (see fig. 2, [0050], [0052], [0066], baseball game).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to capture video/image of baseball game and process as in Damstra in order to facilitate and improve live video production.
Allowable Subject Matter
Claims4, 6-8, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484